By the Court.
Under the act of May 14,1878, to revise the laws relating to civil procedure, § 3, chapter 1, title 4 (75 Ohio L. 804), the applicant may file his petition in error in the district court without leave. Hence, where there are no special reasons for coming directly to this court, the applicant should seek his remedy in the district court.
The rule applied to applications for leave, made to this, court directly from the court of common pleas, is applicable in the present case. Benham v. Conklin, 3 Ohio St. 509; State ex rel. v. Williams, 26 Ohio St. 170.

Leave refused.